Citation Nr: 1640078	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO. 10-42 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right great toe disability.

2. Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 2000 to October 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Board remanded the issues on appeal for additional development in March 2014. The private treatment records having been requested from the Veteran and the noted examinations having been scheduled, the Board finds the directives have been substantially complied with as to the great toe claim, and thus the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). In March 2014 the Board also denied service connection for a left knee disability, a low back disability, and a left shoulder disability. The Veteran did not appeal or file for reconsideration, and as such the denials of those issues are final and the issues are no longer on appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2013. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a right ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right great toe disability is not related to service. 
CONCLUSION OF LAW

A right great toe disability was not incurred in or aggravated by service. 38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2009, prior to the initial unfavorable adjudication in November 2009. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the VLJ clarified the issues, explained the concept of service connection, inquired as to the existence of evidence, and held the record open for 60 days for the submission of new evidence. The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103. Further, the Veteran demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claims.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Concerning the Veteran's service treatment records, a handful of records have been associated with the claims file. In an August 2012 formal finding of unavailability, VA indicated that all available service treatment records have been associated with the claims file. In November 2012 correspondence, VA informed the Veteran of the records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2) or (1), (e). 

The Veteran denied receiving any VA treatment for her right toe disability during her November 2013 hearing. November 2013 Hearing Transcript at 9. In April 2014 correspondence, the Veteran was requested to either submit or authorize for release all private treatment records relevant to her claimed right great toe disability, but did not do so. As such, VA has made sufficient efforts to obtain the identified private treatment records. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, in its March 2014 remand the Board requested that the Veteran be scheduled for an examination to determine the nature and etiology of her claimed right great toe disability. In April 2014 correspondence the Veteran was notified that she was being scheduled for an examination, but the May 2014 examination report simply notes that the Veteran failed to appear. There is no evidence of record that the Veteran was not properly notified of the date, time and location of the scheduled examination, such as returned mail. See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991). 

Further, good cause for failing to appear at the scheduled examination has not been offered by the Veteran or her representative. Indeed, in the August 2016 appellate brief the representative acknowledges that the Veteran was scheduled for an examination, was notified of that fact and failed to appear, with no further explanation. A failure to report, without a showing of good cause, results in an original claim for service connection being adjudicated based on the evidence of record. 38 C.F.R. § 3.655; see Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). As such, the Board finds that VA has satisfied the duty to assist with respect to obtaining a medical examination or opinion and will proceed to adjudicate the case based on the evidence currently of record.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.  Here, a chronic disease has not been identified.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that she is entitled to service connection for a right great toe disability, manifested by pain. In support of her claim, the Veteran has stated that her right great toe began hurting in service due to all of the running she was doing during training. The Veteran is competent to report the onset of lay-observable symptomatology. Jandreau, 492 F.3d 1372. Further, in support of her assertions concerning pain in service the Veteran submitted a September 2000 sick slip noting a "sore toe."

However, the preponderance of the evidence is against a the claim.  Subsequent to service, the appellant has submitted no evidence of pathology, disease or injury.  The general law is clear, there must be disability and such disability must be due to an indentified disease or injury.  As noted by the Federal Circuit, the law provides for veterans, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

As noted above, the Veteran was scheduled for a VA examination to obtain an opinion concerning the etiology of her claimed toe disability, but failed to appear and has not shown good cause for her failure. There is otherwise no competent evidence of record that establishes that there is pathology (disease or injury) to account for her claimed disability. 38 C.F.R. § 3.303.  

Although the Veteran has established an in-service injury, the preponderance of the evidence weighs against a finding that the claimed right great toe disability is due to identified disease or injury.  In fact, the lay evidence is inadequate to establish that the appellant actually has a disability of the toe.  Here the lay statements do not establish a disability as defined by the Court, as an inability to pursue an occupation because of physical or mental impairment.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The failure to report for an examination prevents the VA from exploring if there is a disability and if there is a disability whether the disability is due to diseaae or injury.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for a right great toe disability is denied.


REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In this case, the Board remanded the issue of entitlement to service connection for a right ear hearing loss disability as the Veteran indicated during her hearing that she had had a hearing evaluation at the local VA medical center. However, no VA treatment records have been associated with the claims file, and there is no evidence that any attempts were made to do so. As such, the Board must remand that issue again to determine whether there are any outstanding VA audiological treatment records, and, if so, so that they can be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records, to include from the El Paso VA Health Care System, relevant to the claimed right ear hearing loss disability.

If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After completion of the foregoing, conduct any further development of the service connection claim deemed necessary, to include obtaining a VA audiological examination.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case. The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


